Citation Nr: 1016855	
Decision Date: 05/06/10    Archive Date: 05/19/10

DOCKET NO.  06-28 271A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Palo Alto, 
California


THE ISSUE

Entitlement to payment of or reimbursement for unauthorized 
medical expenses incurred at Santa Clara Valley Medical 
Center from February 20, 2005 to March 14, 2005.


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1964 to April 
1966.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 decision of the Department of 
Veterans Affairs (VA) Palo Alto Health Care System in Palo 
Alto, California. 

The Veteran requested a hearing before a member of the Board 
in his September 2006 substantive appeal, but failed to 
report to his scheduled hearing.  

The appeal is REMANDED to the VAMC via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is seeking reimbursement for unauthorized medical 
expenses incurred at Santa Clara Valley Medical Center from 
February 20, 2005 to March 14, 2005.  The VA Medical Center 
in Palo Alto, California denied the Veteran's claim for 
reimbursement except for the treatment received on February 
20, 2005.  Reimbursement was denied from February 21, 2005 
through March 14, 2005 because the VA medical Center claimed 
that the Veteran was stable enough to be transferred to a VA 
medical facility after February 20, 2005.  

The Veteran in this case has no service-connected 
disabilities.  As an initial matter, the evidence shows that 
on February 20, 2005, he was enrolled in the VA health system 
and had received medical treatment under authority of 38 
U.S.C. Chapter 17 within the twenty four months prior to 
seeking emergency medical care.  

A discharge summary from Santa Clara Valley Medical Center 
show that the Veteran was admitted to the emergency room on 
February 20, 2005, after fracturing multiple ribs in a fall 
down the stairs.  While he was initially stabilized, he had 
to be transferred to the ICU on February 24, 2005 due to 
respiratory distress.  While in the ICU, the Veteran 
developed an infection.  He was not released from the ICU 
until March 8, 2005 and remained in the hospital until March 
14, 2005.  No medical records from the Veteran's hospital 
stay are of record other than the discharge summary.

The Veteran has testified in his statements to the Board that 
a VA hospital was contacted and did not have any beds 
available.  A P.D. also submitted a statement saying that a 
hospital social worker had informed her that VA did not have 
room for the Veteran.  There is no evidence to confirm or 
contradict this testimony.

Also of record is a Clinical Review Form.  It appears that an 
initial review in April 2005 determined that the Veteran was 
not stable for transfer until March 8, 2005 and that the 
Veteran's claim for reimbursement should be approved.  
However, there is a note at the bottom of the form dated June 
2005 stating that the Veteran was stable for transfer 
following ER evaluation.

The Board finds that additional evidence is required to 
decide the Veteran's claim.  On remand, the VAMC should 
obtain from Santa Clara Valley Medical Center all records 
relating to the Veteran's stay there, including medical 
records and records regarding any attempts Santa Clara Valley 
Medical Center made to contact the nearest VA medical center 
and transfer the Veteran.  

Additionally, once all records from Santa Clara Valley 
Medical Center have been obtained and placed in the Veteran's 
claim folder, the VAMC should refer the case for a medical 
opinion as to when, if ever, the Veteran was stable enough to 
be transfered to a VA medical facility.  

Accordingly, the case is REMANDED for the following action:

1.  All records from Santa Clara Valley 
Medical Center relating to the Veteran's 
stay there from February 20, 2005 to March 
14, 2005 should be obtained and associated 
with the claims folder.  VAMC/AMC should 
document its efforts, as well as any 
responses received.  If the search for 
such records has negative results, 
documentation to that effect should be 
included in the claims file. 

2.  The claims file should be reviewed by 
an appropriately qualified provider to 
render a medical opinion as to the date on 
which the Veteran was sufficiently 
stabilized that he could be transferred to 
a VA facility.  

The physician should be provided with the 
Veteran's claims file, to include a copy 
this remand, and should provide a written 
opinion along with a complete rationale 
for the opinion(s) expressed. 

3.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
issue on appeal should be readjudicated in 
light of all the evidence of record.  If 
the benefit sought on appeal remains 
denied, the VAMC/AMC should furnish the 
Veteran with a supplemental statement of 
the case (SSOC), and afford him the 
appropriate time period for response. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


